concurring.
I join the majority opinion authored by Mr. Justice Flaherty. I write separately, however, to resolve the critical issues which the majority fails to address, i.e., 1) whether the State Ethics Commission (Commission) had the authority to impose an enforceable money judgment against appellant, James Fee; and 2) whether the Commission’s letter of November 25, 1986, was a valid adjudication, and, was thus immune from collateral attack during the subsequent enforcement proceedings. Because I believe that the Commission does not have such authority under the enabling statute, and because I believe that the letter did not constitute an adjudication, the Commission’s action against appellant was void ab initio and of absolutely no legal effect.
Section 7 of the State Ethics Act (Act) provides in relevant part:
In addition to other duties prescribed by law, the commission shall:
(9) (iii) Initiate an inquiry where an opinion has not been requested but where there is a reasonable belief that a conflict may exist. Such inquiry shall be conducted in privacy with full respect to the confidentiality of all the parties involved in the alleged conflict. If the commission finds that there is a conflict, the information shall be provided for criminal proceedings unless the alleged offender removes himself from the conflict with receiving financial gain.
(10) Hold hearings, take testimony, issue subpoenas and compel the attendance of witnesses.
(11) Make recommendations to law enforcement officials either for criminal prosecution or dismissal of charges arising out of violations of this act____
Act of Oct. 4, P.L. 883, No. 170, § 7, effective Jan. 1, 1979, 65 P.S. § 407 (emphasis added).
It has long been the law of this Commonwealth that “the power and authority to be exercised by administrative com*383missions must be conferred by legislative language clear and unmistakable. A doubtful power does not exist. Such tribunals are extrajudicial. They should act within the strict and exact limits defined.” Pennsylvania Human Relations Commission v. St. Joe Minerals Corp., 476 Pa. 302, 310, 382 A.2d 731, 735-736 (1978) (quoting Green v. Milk Control Comm’n, 340 Pa. 1, 3, 16 A.2d 9 (1940)). Nowhere does the Act at issue herein provide that the Commission may impose financial liability upon a person for violating its provisions. The Commission merely investigates possible wrongdoing, conducts hearings, advises the target of its investigation that he or she may avoid criminal prosecution by disgorging any illegal financial gain, and forwards information regarding alleged criminal violations of the Act to law enforcement officials.1
Commonwealth Court, in reaching its erroneous conclusion that the Commission does have the authority to adjudicate the financial liability of persons subject to the strictures of the Act, cited its decisions in Yocabet v. State Ethics Commission, 109 Pa.Commw. 432, 531 A.2d 536 (1987) and McCutcheon v. State Ethics Commission, 77 Pa.Commw. 529, 466 A.2d 283 (1983). Subject matter jurisdiction, however, was not an issue in either case, and Commonwealth Court failed to recognize sua sponte that financial liability cannot be imposed by the Commission under the Act. See also In re Act of October 7, 1976, P.L. 1101 (Kestler Appeal), 66 Pa.Commw. 1, 444 A.2d 761 (1982) (action for reimbursement of unauthorized receipts brought by county treasurer in Court of Common Pleas).
In addition, it is clear that “[n]o adjudication of a Commonwealth agency shall be valid as to any party unless he shall have been afforded reasonable notice of a hearing and an opportunity to be heard.” 2 Pa.C.S.A. § 504. There was no hearing before the Commission in this case, nor does it *384appear anywhere in the record that appellant was given an opportunity to request a hearing. See Transcript of Proceedings before Wilson Bucher, SJ., at 12-15 (Sept. 29, 1987). Accordingly, the order issued by the Commission was void.
Appellee insists that the unappealed order of the Commission is res judicata and that therefore, appellant’s collateral attack on that order in Commonwealth Court is foreclosed. The passage of time and/or waiver can never breathe life into a void order, act, or adjudication. Although it is clear that res judicata effect can be accorded final orders of Commonwealth agencies which have acted in an adjudicatory capacity, Merchants’ Warehouse Co. v. Gelder, 349 Pa. 1, 36 A.2d 444 (1944), lack of jurisdiction has always afforded a basis for a collateral attack upon a judgment in this Commonwealth.2 Hence, the fact that appellant did not appeal from the order of the Commission is no bar to his challenge to the Commission’s jurisdiction during the enforcement proceedings in Commonwealth Court.

. The Commission cannot expand its statutory powers by regulation, and Commonwealth Court erred in finding that the regulations promulgated by the Commission at 51 Pa.Code § 2.33 conferred subject matter jurisdiction upon it.


. Clearly, the Commission did not adjudicate anything in this case, as no adversarial hearing was conducted, and its order was merely based upon the conclusions the Commission reached following the investigation of appellant. See Guthrie v. Borough of Wilkinsburg, 505 Pa. 249, 478 A.2d 1279 (1984) (notice and hearing are required if order is to qualify as an adjudication — letter from agency will qualify as adjudication if letter is final order and impacts upon person’s personal or property rights, privileges, immunities, duties, liabilities, or obligations).